Title: From Thomas Jefferson to José da Maia, 26 December 1786
From: Jefferson, Thomas
To: Maia (Vendele), José da



Monsieur
Paris Dec. 26me. 1786.

J’attends à tout moment de faire une voiage dans les provinces meridionelles de France. J’avois tardé de repondre a votre lettre du 21me 9bre. en attendant que je pourrois vous annoncer le moment de mon depart, et le jour et le lieu auquel je pourrois avoir l’honneur de vous rencontrer. Mais jusques ici ce moment n’est pas decidé. Mais j’aurai surement l’honneur de vous en faire part, et de demander un rendezvous ou à Montpelier ou en sa voisinage. En attendant j’ai l’honneur d’etre avec bien de respect Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

 